In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00016-CV
         ______________________________


    IN THE MATTER OF THE MARRIAGE OF
 WINFRED MARBUT AND CHARLOTTE MARBUT
   AND IN THE INTEREST OF M.M., A CHILD




       On Appeal from the County Court at Law
                Bowie County, Texas
          Trial Court No. 07-D-1537-CCL




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

       Charlotte Marbut, appellant, filed her notice of appeal January 20, 2009.

       Marbut has not filed a docketing statement with this Court,1 paid a filing fee, or made any

claim of indigency. There is nothing in the record to indicate Marbut has made efforts to have either

the clerk's record or reporter's record filed with this Court, and she has not filed a brief.

On March 23, 2009, we contacted Marbut by letter, giving her an opportunity to cure the various

defects, and warning her that, if we did not receive an adequate response within ten days, this appeal

would be subject to dismissal for want of prosecution. See TEX . R. APP . P. 42.3(b), (c).

       We have received no communication from Marbut. Pursuant to Rule 42.3(b) of the Texas

Rules of Appellate Procedure, we dismiss this appeal for want of prosecution. See TEX . R. APP . P.

42.3(b).




                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:           April 16, 2009
Date Decided:             April 17, 2009




       1
           See TEX . R. APP . P. 32.

                                                  2